Exhibit 12.1 Computation of Consolidated Ratio of Earnings to Fixed Charges Three Months Ended March 31, Year Ended December 31, Earnings Income before income taxes Add: Fixed charges excluding interest on deposits Add: Interest on deposits Fixed Charges Interest on borrowings: Short-term 93 Long-term One-third of rent expense Fixed charges excluding interest on deposits Interest on deposits: Savings, NOW and money market Time Fixed charges including interest on deposits Ratios of Earnings to Fixed Charges: Excluding interest on deposits Including interest on deposits
